Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 1 of 13 PageID# 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                               Norfolk Division

                                                  )
NATHAN E. CARROLL,                                )
GERALDINE P. CORRIGAN,                            )
on Behalf of Themselves and All Others            )
Similarly-Situated,                               )
                                                  )
      Plaintiffs,                                 )
                                                  )
v.                                                )   Civil Action No. 2:21cv115
                                                  )
NORTHAMPTON RESTAURANTS, INC.,                    )
d/b/a ABERDEEN BARN STEAKHOUSE,                   )
                                                  )
and                                               )
                                                  )
KOSTAS PRAMATIA,                                  )
                                                  )
      Defendants.                                 )

                       COLLECTIVE ACTION COMPLAINT

      The plaintiffs, Nathan E. Carroll and Geraldine P. Corrigan (hereinafter

“Plaintiffs”), by counsel, bring this action against the defendants Northampton

Restaurants, Inc. and Kostas Pramatia (together “Defendants”), on behalf of

themselves and all other similarly-situated employees of the Defendants, for

illegally availing themselves of the federal tip credit ($2.13/hour) and for illegally

retaining tips received by their employees in violation of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201, et seq. The Plaintiffs also seek unpaid wages

under the Virginia Wage Payment Act (Va. Code § 40.1-29). Finally, the plaintiff

Carroll seeks damages from the Defendants who terminated him in retaliation for
Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 2 of 13 PageID# 2




his complaining about their use of an illegal tip pooling system. Plaintiffs seek

unpaid wages, liquidated damages, prejudgment interest, post-judgment interest,

attorney’s fees, and costs owed to them and all similarly-situated employees of

Defendants who were employed at any time within the three years preceding the

filing of this lawsuit. In support thereof, Plaintiffs state as follows:

                               I. PRELIMINARY STATEMENT

      1.      This is a collective action brought by two workers – a former waiter

and waitress – employed by Defendants on an hourly basis. Plaintiffs contend

that Defendants engaged in a pattern or practice of unlawful conduct resulting in

violations of their rights and those similarly-situated to them under the FLSA and

the Virginia Wage Payment Act. In particular, the Defendants regularly and

illegally availed themselves of the federal tip credit and thus failed to pay their

servers at the required minimum wage rate. In addition, the Defendants regularly

and illegally kept portions of tips received by the Plaintiffs for themselves.

Consequently, the Defendants forfeited the ability to claim the tip credit and owe

the plaintiffs unpaid wages, including tips, liquidated damages, attorneys fees,

prejudgment and post-judgment interest, and costs.

                          II. PARTIES, JURISDICTION AND VENUE

      2.      The plaintiff Nathan E. Carroll (“Carroll”) is an individual who

presently resides in Portsmouth, Virginia and previously worked for the

Defendants.



                                        Page | 2
Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 3 of 13 PageID# 3




      3.      The plaintiff Geraldine P. Corrigan (“Corrigan”) is an individual who

presently resides in Virginia Beach, Virginia and previously worked for the

Defendants.

      4.      The defendant Northampton Restaurants, Inc. (“NRI”), d/b/a

Aberdeen Barn Steakhouse (“Aberdeen Barn”), is a Virginia corporation with its

principal place of business located in Virginia Beach, Virginia.

      5.      Upon information and belief, the defendant Kostas Pramatia

(“Pramatia”) is the majority owner of NRI. He is also the President of NRI.

      6.      During the last two years, each of the Plaintiffs was a non-exempt

hourly employee of the Defendants.

      7.      The Court has personal jurisdiction over the Defendants as they

routinely transact business in Virginia and are subject to personal service of

process in Virginia.

      8.      The Court has federal question subject matter jurisdiction over these

claims pursuant to 28 U.S.C. § 1331 as the claims are for unpaid wages,

liquidated damages, and other relief under 29 U.S.C. § 206(a) and 29 U.S.C. §

216(b) of the FLSA.

      9.      Venue is proper in the United States District Court for the Eastern

District of Virginia under 28 U.S.C. § 1391(b)(2), as a substantial part of the

events or omissions giving rise to these claims occurred in this district.

Specifically, the unpaid wages sought in this action were earned in this district.



                                      Page | 3
Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 4 of 13 PageID# 4




Similarly, the Norfolk Division is the proper division under Rule 3(C) of the Local

Rules for the United States District Court for the Eastern District of Virginia.

                             III. FACTUAL ALLEGATIONS

      16.    The Defendants operate a steakhouse restaurant named the

Aberdeen Barn Steakhouse (“Aberdeen Barn”) located on Northampton

Boulevard in Virginia Beach, Virginia. On the restaurant’s website

(aberdeenbarn.net), it states that “Aberdeen Barn in Virginia Beach has been a

family-owned and operated business since 1966.” Pramatia also works in the

Aberdeen Barn.

      17.    During the last three years, the Defendants employ or have

employed numerous hourly-paid, non-exempt individuals who work or worked as

servers in the Aberdeen Barn. These individuals are referred to herein as

“Servers.” Plaintiffs seek to represent all similarly-situated Servers.

      18.    In August 2020 both named Plaintiffs started working for the

Defendants as Servers – waiters and waitresses – at the Aberdeen Barn

Steakhouse (hereinafter “Servers”). Carroll worked from approximately August

15, 2020 to October 1, 2020. Corrigan worked from approximately August 8,

2020 to October 3, 2020.

      19.    As Servers, they took orders for food and beverages from

customers, communicated those orders to the kitchen staff, and provided or

served the food and beverages to those customers.



                                      Page | 4
Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 5 of 13 PageID# 5




          20.   The Plaintiffs were paid in a twofold manner. First, the Defendants

paid the Plaintiffs at the rate of $2.13/hour availing themselves of the federal tip

credit.

          21.   Second, the remaining portion of the Plaintiffs’ pay came from

customer tips.

          22.   The Defendants routinely and systematically violated 29 U.S.C. §

203(m)(2)(A) of the FLSA by applying the tip credit to the Servers’ pay.

          23.   In relevant part, that section states that the tip credit

                shall not apply with respect to any tipped employee
                unless such employee has been informed by the
                employer of the provisions of this subsection, and all
                tips received by such employee have been retained by
                the employee, except that this subsection shall not be
                construed to prohibit the pooling of tips among
                employees who customarily and regularly receive tips.

29 U.S.C. § 203(m)(2)(A)(ii).

          24.   The Defendants violated this provision in three respects. First, they

failed to inform the employees of the provisions of that subsection as it required.

Second, they did not allow the employees to retain the tips they received, instead

the Defendants took a substantial portion of those tips for themselves. Third, the

Defendants took deductions for walkouts from the Servers’ pay, which also had

the effect of reducing a Server’s pay to below the minimum wage.

          25.   Section 3(m)(2)(B) of the FLSA states: “An employer may not keep

tips received by its employees for any purposes, including allowing managers or



                                          Page | 5
Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 6 of 13 PageID# 6




supervisors to keep any portion of employees’ tips, regardless of whether or not

the employer takes a tip credit.” 29 U.S.C. § 203(m)(2)(B).

        26.   The Defendants systematically and routinely violated 29 U.S.C. §

203(m)(2)(B) as they kept a portion of the employees’ tips, which portion was not

redistributed through a tip pool.

        27.   At all relevant times Defendants did not compensate Plaintiffs at the

correct minimum wage rate of seven dollars and twenty-five cents ($7.25) an

hour.

        28.   Upon information and belief, because the Defendants have

improperly applied the tip credit to the wages of the Plaintiffs and other similarly-

situated Servers, they have failed to pay minimum wages at the correct rate for

the last three years.

                        IV. COLLECTIVE ACTION ALLEGATIONS

        29.   Plaintiffs assert their FLSA claim pursuant to 29 U.S.C. § 216(b) as a

collective action on behalf of the following putative plaintiffs:

        All Servers, as defined in paragraphs 17 and 19, employed by Defendants
        in Virginia Beach, Virginia at any time during the three years preceding the
        filing of this lawsuit through the present (the “Collective Class”).

        30.   Plaintiffs seeks to pursue their claims on behalf of all individuals who

opt into this action pursuant to 29 U.S.C. § 216(b).

        31.   Plaintiffs and the Collective Class are “similarly situated” as that term

is defined in 29 U.S.C. § 216(b) because, inter alia, Defendants employed a

uniform system of paying all Servers by improperly applying the tip credit to their

                                       Page | 6
Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 7 of 13 PageID# 7




pay, failing to pay them at the required minimum wage rate, and keeping portions

of the Servers’ tips in violation of 29 U.S.C. § 203(m)(2)(B). This method of

paying Servers was part of a common policy that affected Plaintiffs and the

putative class.

      32.    All, or virtually all, of the legal and factual issues that will arise in

litigating the collective claims are common to Plaintiffs and the putative class.

These issues include (1) whether and to what extent the Defendants applied the

federal tip credit to the Servers’ pay; (2) whether the Defendants paid the Servers

at the required minimum wage rate of $7.25/hour; (3) and whether the

Defendants improperly kept for themselves a portion of the tips earned by the

Plaintiffs and the other similarly-situated Servers.

      33.    Plaintiffs are appropriate representatives for the purposes of the

Court certifying a collective action and approving a notice of the action to

potential class members. Plaintiffs’ FLSA claims are the same or similar to the

claims of other potential class members.

                               V. General Allegations

      34.    The FLSA defines “employer” to “include[] any person acting directly

or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C.

§ 203(d).

      35.    During the last three years or so long as it has been in existence,

NRI has been an “employer” within the definition of 29 U.S.C. § 203(d) of the

FLSA.

                                        Page | 7
Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 8 of 13 PageID# 8




       36.    During the last three years, Pramatia has been an “employer” within

the definition of 29 U.S.C. § 203(d) of the FLSA.

       37.    During the last three years, the Defendants were engaged in

interstate commerce within the meaning of the FLSA, as they had employees

engaged in commerce or in the production of goods for commerce, or have had

employees handling, selling, or otherwise working on goods or materials that

have been moved in or produced for commerce; and they have had annual gross

receipts of more than $500,000.00.

       38.    During the last three years, NRI and Pramatia were joint employers

of the Plaintiffs and those similarly-situated to the Plaintiffs.

                                     LEGAL CLAIMS

       COUNT I – UNPAID MINIMUM WAGES – VIOLATION OF 29 U.S.C. § 206(a)

       39.    The allegations in paragraph 1 – 38 are incorporated by reference

as if fully set forth herein.

       40.    Plaintiffs bring this claim on behalf of themselves and the putative

class, pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       41.    At all times material to the allegations herein, Plaintiffs and the

putative class have been employees entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

       42.    Defendants are and have at all relevant times been employers

covered by the FLSA.



                                        Page | 8
Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 9 of 13 PageID# 9




       43.    The FLSA requires that covered employees receive wages at a rate

of not less than $7.25 per hour. 29 U.S.C. § 206(a).

       44.    Plaintiffs and the putative class are and/or were victims of a

common, company-wide compensation policy that (1) failed to properly

compensate them at the correct minimum wage rate by illegally applying the tip

credit to their wages and (2) illegally deprived the Servers of their own tips.

       45.    The Defendants knew or showed reckless disregard for the matter of

(1) whether their failure to pay wages at the correct rate was prohibited by law

and (2) whether their keeping portions of their Servers’ tips was prohibited by

law; and the Defendants’ actions were not done in good faith.

       46.    The Plaintiffs and the putative class have been damaged by the

Defendants’ failure to pay wages at the minimum wage rate and the Defendants’

wrongfully keeping portions of their (Servers’) tips.

                      COUNT II – UNPAID WAGES UNDER VIRGINIA
                      WAGE PAYMENT ACT (VA. CODE § 40.1-29)

       47.    The allegations in paragraph 1 – 46 are incorporated by reference

as if fully set forth herein.

       48.    The Defendants wrongfully withheld wages of the Plaintiffs without

the written and signed authorization of the Plaintiffs in violation of Va. Code §

40.1-29(C).




                                       Page | 9
Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 10 of 13 PageID# 10




       49.    The Defendants wrongfully failed to pay wages owed to Plaintiffs

and wrongfully retained tips belonging to the Plaintiffs in violation of Va. Code §

40.1-29(A).

       50.    As a result of the Defendants’ actions, the Plaintiffs’ have suffered

damages.

             COUNT III – RETALIATION UNDER FAIR LABOR STANDARDS ACT

       51.    The allegations in paragraph 1 – 50 are incorporated by reference

as if fully set forth herein.

       52.    After working for approximately one month at the Aberdeen Barn,

the plaintiff Carroll complained to a fellow server that he thought the Defendants’

tip pooling policy and retention of the Servers’ tips was illegal.

       53.    Over the next two days, a manager of the Aberdeen Barn

Steakhouse, Ashleigh, spoke to Carroll and told him that Servers were liable for

customer walk-outs. In her conversations with Carroll, she also raised the

subject of the tip-pooling system with him.

       54.    At the time, Ashleigh was married to the corporate treasurer of the

restaurant, Johnny Pramatia. Pramatia is also the son of the restaurant’s owner,

the defendant Kostas Pramatia. Both Ashleigh and Johnny Pramatia worked in

the Aberdeen Barn.

       55.    Ashleigh told Carroll that the tip pooling system is the system that is

in place, that there was nothing wrong with it, and that if he did not like it, he

could go work elsewhere.

                                      Page | 10
Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 11 of 13 PageID# 11




      56.    The next day, Carroll was fired. He was given no reason. He was

not on the schedule for the waitstaff. Carroll called in Monday after he had seen

the schedule and verified that he was fired.

      57.    Section 215(a)(3) states that

             it shall be unlawful for any person … (3) to discharge or in any
             other manner discriminate against any employee because
             such employee has filed any complaint or instituted or caused
             to be instituted any proceeding under or related to this
             chapter[.]

      29 U.S.C. § 215(a)(3).

      58.    Upon information and belief, the defendants terminated the plaintiff

Carroll in retaliation for his having complained about the their illegal tip pooling

system, which system violated the FLSA.

      59.    As a result of the defendants’ having retaliated against Carroll for

complaining about the illegal tip pooling system, Carroll suffered lost wages of as

much as $21,000 and continues to seek out comparable employment.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray for the following relief on behalf of

themselves and all others similarly situated:

      A.     An order permitting this litigation to proceed as a collective action

pursuant to 29 U.S.C. § 216(b);

      B.     Prompt notice of this lawsuit, pursuant to 29 U.S.C. § 216(b) to all

potential members of the Collective Class;



                                      Page | 11
Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 12 of 13 PageID# 12




      C.     A judgment against Defendants and in favor of Plaintiffs and those

they seek to represent, for compensation for all unpaid wages and tips that

Defendants have failed to pay in violation of the FLSA, including up to $3,000 in

unpaid wages and tips to Plaintiff Carroll, $21,000 in lost wages to Plaintiff

Carroll, and $3,000 in unpaid wages and tips to Plaintiff Corrigan;

      D.     A judgment against Defendants and in favor of Plaintiffs and those

they seek to represent, for compensation for all unpaid wages and tips that

Defendants have failed to pay in violation of the Virginia Wage Payment Act,

including approximately $3,000 in unpaid wages and tips to Plaintiff Carroll and

$3,000 in unpaid wages and tips to Plaintiff Corrigan;

      E.     Prejudgment interest to the fullest extent permitted under the law;

      F.     Liquidated damages to the fullest extent permitted under the FLSA;

      G.     Liquidated damages to the fullest extent permitted under the Virginia

Wage Payment Act (Va. Code § 40.1-29(G));

      H.     Interest on the unpaid wages and tips at an annual rate of 8% (eight

percent) from the date the wages and tips were due (Va. Code § 40.1-29(G);

      I.     Litigation costs, expenses, and Plaintiffs’ attorney’s fees to the fullest

extent permitted under the FLSA and Federal Rule of Civil Procedure 54(d); and

      J.     Such other and further relief as this Court deems just and proper in

equity and under the law.

      The Plaintiffs request a trial by jury.



                                      Page | 12
Case 2:21-cv-00115-AWA-RJK Document 1 Filed 03/01/21 Page 13 of 13 PageID# 13




                                      NATHAN A. CARROLL,
                                      GERALDINE P. CORRIGAN,
                                      On behalf of themselves and all other
                                      Similarly-Situated Former and
                                      Current Employees


                                By:               /S/
                                      Christian L. Connell
                                      Bar No. 35009
                                      Attorney for the Plaintiffs
                                      CHRISTIAN L. CONNELL, P.C.
                                      555 East Main Street, Suite 1102
                                      Norfolk, Virginia 23510
                                      757.533.6500
                                      757.299.4770 (fax)
                                      Email: christian.connell@outlook.com




                                  Page | 13
